Order entered September 13, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00326-CV
                                    No. 05-18-00829-CV

               IN THE MATTER OF THE RUFF MANAGEMENT TRUST

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-11-02825-1

                                         ORDER
       These two appeals challenge the same trial court judgment. Accordingly, on our motion,

we CONSOLIDATE appellate cause number 05-18-00829-CV into appellate cause number 05-

18-00326-CV. For administrative purposes, cause number 05-18-00829-CV is treated as a

closed case. The parties, county clerk, and court reporter shall now use only cause number 05-

18-00326-CV.



                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE